              Case 2:20-cv-02657-JDW Document 6 Filed 07/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HAMLET GARCIA, II,               :
    Plaintiff,                   :
                                 :
     v.                          :                    Case No. 2:20-cv-02657-JDW
                                 :
UNITED STATES OF AMERICA, et al. :
     Defendants.                 :

                                        MEMORANDUM

        Hamlet Garcia, II refuses either to pay a filing fee or to complete an application to proceed

without paying the fee. He has, however, filed a motion to proceed without paying the fee. The

Court therefore has the power to consider whether his claim is frivolous. It is, so the Court will

dismiss it.

I.      BACKGROUND

        A.       Allegations In The Complaint

        Garcia’s submission is nonsensical. He refers to himself as “i: a man” and describes himself

as a “prosecutor.” He refers to himself as the “Garcia Court.” (ECF No. 2 at 3.) He has named as

Defendants the United States, President Trump, Pennsylvania Governor Tom Wolf, Judge Gerald

McHugh, Philadelphia Police Commissioner Danielle Outlaw, James Duff (the director of the U.S.

Administrative Office of the Courts), and Joseph Evers (Court Administrator for the Philadelphia

Court of Common Pleas). He has titled one paper with the word “Trespass” but makes no

allegations about a trespass. He references a “forgery” but makes no allegations about a forgery.

He includes an “order” that “directs” this Court to issue a final resolution of the charges against

Mr. Garcia in Philadelphia Municipal Court case no. MC-51-CR-533-2019. He demands “billions

of dollars” of compensation. (Id. at 1.) He also demands that all documents have a “wet-ink”

signature, requires documents to be “dubbed” in accordance with the Chicago Manual of Style,
            Case 2:20-cv-02657-JDW Document 6 Filed 07/23/20 Page 2 of 3




and demands that the Court treat as counterfeit all documents submitted in “Dog-Latin” or another

“debased language.” (Id. at 3-4.)

       B.      Procedural History

       Mr. Garcia filed this complaint on June 4, 2020. He also filed an application to proceed in

forma pauperis, i.e., without paying filing fees. On June 19, 2020, the Court issued an Order

directing Mr. Garcia to sign his motion to proceed in forma pauperis and return it within 30 days

or to pay the filing fee. He did not respond directly to the Motion. However, on July 9, 2020, he

filed an “Order” purporting to reject the Court’s Order because it has a typed signature and

demanding damages of $1 per minute. He also demands that the Court address him as “Lord

Garcia.” (ECF No. 5 at 2.)

II.    ANALYSIS

       Under 28 U.S.C. § 1915(e)(2), a federal court may dismiss an action seeking to proceed

without paying a filing fee sua sponte if the action is frivolous or malicious.” See 28 U.S.C. §§

1915(e)(2). The Court can make that determination before or after considering a Petitioner’s

request to proceed in forma pauperis. See Brown v. Sage, 941 F.3d 655, 664 (3d Cir. 2019) (en

banc). A complaint is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an indisputably

meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).

       Mr. Garcia’s claims are frivolous. The Court is not sure what Mr. Garcia means to assert.

To the extent he asserts claims for trespass or forgery, he has not pled any facts to support those

claims. To the extent he is asking the Court to intervene in a criminal prosecution in Philadelphia

Municipal Court, he has not shown a basis for that intervention, and the doctrine of Younger




                                                 2
           Case 2:20-cv-02657-JDW Document 6 Filed 07/23/20 Page 3 of 3




abstention precludes the Court from doing so in any event. See Sprint Commc’ns, Inc. v. Jacobs,

571 U.S. 69, 73 (2013).

III.   CONCLUSION

       Mr. Garcia’s claims are frivolous. The Court will dismiss them. However, because they

fail in part for lack of detail, the Court will dismiss them without prejudice. An appropriate Order

follows.

                                              BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.

Dated: July 23, 2020




                                                 3
